Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of October 1, 2019, by and between JOHN P. KENNY (the
“Executive”) and MERIDIAN BIOSCIENCE, INC., an Ohio corporation (the “Company”).

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:

1.    Term. This Agreement shall be effective as of October 1, 2019 (the
“Effective Date”) and shall continue until the second anniversary thereof,
unless terminated earlier pursuant to Section 5 of this Agreement; provided
that, on such second anniversary of the Effective Date and each annual
anniversary thereafter (such date and each annual anniversary thereof, a
“Renewal Date”), the Agreement shall be deemed to be automatically extended,
upon the same terms and conditions, for successive periods of one year, unless
either party provides written notice of its intention not to extend the term of
the Agreement at least 90 days’ prior to the applicable Renewal Date. The period
during which the Executive is employed by the Company hereunder is hereinafter
referred to as the “Employment Term.”

2.    Position and Duties.

2.1    Position. During the Employment Term, the Executive shall serve as the
Chief Executive Officer of the Company, reporting to Company’s Board of
Directors (the “Board”). In such position, the Executive shall have such duties,
authority, and responsibility as shall be determined from time to time by the
Board, which duties, authority, and responsibility are consistent with the
Executive’s position. The Executive shall also serve as a member of the Board
and, if requested, as an officer or director of any affiliate of the Company for
no additional compensation.

2.2    Duties. During the Employment Term, the Executive shall devote
substantially all of his business time and attention to the performance of the
Executive’s duties hereunder and will not engage in any other business,
profession, or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the Board. Notwithstanding the foregoing,
the Executive will be permitted to (a) with the prior written consent of the
Board (which consent can be withheld by the Board in its discretion) act or
serve as a director, trustee, committee member, or principal of any type of
business, civic, or charitable organization as long as such activities are
disclosed in writing to the Company’s Chief Financial Officer or Secretary, and
(b) purchase or own less than five percent (5%) of the publicly traded
securities of any corporation; provided that, such ownership represents a
passive investment and that the



--------------------------------------------------------------------------------

Executive is not a controlling person of, or a member of a group that controls,
such corporation; provided further that, the activities described in clauses
(a) and (b) do not interfere with the performance of the Executive’s duties and
responsibilities to the Company as provided hereunder, including, but not
limited to, the obligations set forth in Section 2 hereof.

3.    Place of Performance. The principal place of Executive’s employment shall
be the Company’s principal executive office currently located in Cincinnati,
Ohio; provided that, the Executive may be required to travel on Company business
during the Employment Term.

4.    Compensation.

4.1    Base Salary. For the first twelve (12) months of the Employment Term
(“Year 1”), the Company shall pay the Executive an annual rate of base salary of
$670,000, inclusive of Executive’s automobile allowance and professional
allowances, in periodic installments in accordance with the Company’s customary
payroll practices and applicable wage payment laws, but no less frequently than
monthly. Thereafter, the Executive’s base salary shall be reviewed at least
annually by the Compensation Committee of the Board (“Compensation Committee”),
subject to confirmation by the Board, in accordance with Company’s standard time
periods for review. The Board may, but shall not be required to, increase the
base salary during the Employment Term. The Executive’s annual base salary, as
in effect from time to time, is hereinafter referred to as “Base Salary”.

4.2    Annual Bonus.

 

  (a)

For Year 1 of the Employment Term, the Executive shall be eligible to earn a
target annual bonus (the “Annual Bonus”) of seventy-five percent (75%) of
Executive’s Base Salary. Thereafter, the Compensation Committee, subject to
confirmation by the Board, shall set an eligible target bonus amount for the
Annual Bonus for the applicable Employment Term year. The actual amount of any
Annual Bonus payable to Executive in any year shall be determined by the
Compensation Committee, subject to confirmation by the Board, based upon
performance criteria set forth in advance under the Bonus Plan and the
achievement of such performance criteria.

 

  (b)

The Annual Bonus, if any, will be paid in accordance with the terms of the Bonus
Plan established by the Compensation Committee.

 

  (c)

Except as otherwise provided in Section 5, in order to be eligible to receive an
Annual Bonus, the Executive must be employed by the Company on the last day of
the applicable fiscal year.

4.3    Equity Awards.

 

  (a)

The Company will grant the following equity awards to the Executive pursuant to
the Meridian Bioscience, Inc. 2012 Stock Incentive Plan (the “Plan”) for Year 1:
(i) options to purchase shares in an amount equal to one hundred percent (100%)
of Executive’s Base Salary of common stock

 

2



--------------------------------------------------------------------------------

 

in the Company at an exercise price equal to the fair market value on the date
of grant, which shall vest on a pro rata basis over the three (3) years
following the Effective Date; (ii) an amount of restricted stock units equal to
one hundred fifty percent (150%) of Executive’s Base Salary which shall vest in
a lump sum or “cliff” basis on the third anniversary of the Effective Date. All
other terms and conditions of such awards shall be governed by the terms and
conditions of the Plan and the applicable award agreements; and

 

  (b)

After the first year, the Compensation Committee may determine on an annual
basis equity awards for Executive based upon performance criteria set forth in
advance and the achievement of such performance criteria by Executive, subject
to confirmation by the Board.

4.4    Fringe Benefits. During the Employment Term, the Executive shall be
entitled to fringe benefits consistent with the practices of the Company, and to
the extent the Company provides similar benefits to similarly situated
executives of the Company.

4.5    Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices, and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. The Company reserves the right to amend or cancel any Employee Benefit
Plans at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law.

4.6    Vacation/Time Off. During the Employment Term, Executive shall be
entitled to paid vacation time in accordance with the plans, practices, policies
and programs applicable to other senior officers of the Company, but in no event
shall such vacation time be less than four (4) weeks per year, plus other
standard time off benefits of other senior officers of the Company.

4.7    Business Expenses. The Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.

4.8    Indemnification.

 

  (a)

In the event that the Executive is made a party or threatened to be made a party
to any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative (a “Proceeding”), other than any Proceeding initiated by the
Executive or the Company related to any contest or dispute between the Executive
and the Company or any of its affiliates with respect to this Agreement or the
Executive’s employment hereunder, by reason of the fact that the Executive is or
was a director or

 

3



--------------------------------------------------------------------------------

 

officer of the Company, or any affiliate of the Company, or is or was serving at
the request of the Company as a director, officer, member, employee, or agent of
another corporation or a partnership, joint venture, trust, or other enterprise,
the Executive shall be indemnified and held harmless by the Company to the
maximum extent permitted under applicable law and the Company’s Articles of
Incorporation and Code of Regulations from and against any liabilities, costs,
claims, and expenses, including all costs and expenses incurred in defense of
any Proceeding (including attorneys’ fees). Costs and expenses incurred by the
Executive in defense of such Proceeding (including attorneys’ fees) shall be
paid by the Company in advance of the final disposition of such litigation upon
receipt by the Company of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount, and nature of the costs and
expenses for which payment is being sought; and (iii) an undertaking adequate
under applicable law made by or on behalf of the Executive to repay the amounts
so paid if it shall ultimately be determined that the Executive is not entitled
to be indemnified by the Company under this Agreement.

 

  (b)

During the Employment Term and for a period of six (6) years thereafter, the
Company or any successor to the Company shall purchase and maintain, at its own
expense, directors’ and officers’ liability insurance providing coverage to the
Executive on terms that are no less favorable than the coverage provided to
other directors and similarly situated executives of the Company.

4.9    Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation, or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation, or stock exchange listing requirement (or
any policy adopted by the Company pursuant to any such law, government
regulation or stock exchange listing requirement).

5.    Termination of Employment. The Employment Term and the Executive’s
employment hereunder may be terminated by either the Company or the Executive at
any time and for any reason; provided that, unless otherwise provided herein,
either party shall be required to give the other party at least ninety (90) days
advance written notice of any termination of the Executive’s employment. Upon
termination of the Executive’s employment during the Employment Term, the
Executive shall be entitled to the compensation and benefits described in this
Section 5 and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.

 

4



--------------------------------------------------------------------------------

5.1    Expiration of the Term, for Cause or Without Good Reason.

 

  (a)

The Executive’s employment hereunder may be terminated upon either party’s
failure to renew the Agreement in accordance with Section 1, by the Company for
Cause or by the Executive without Good Reason. If the Executive’s employment is
terminated upon either party’s failure to renew the Agreement, by the Company
for Cause or by the Executive without Good Reason, the Executive shall be
entitled to receive:

 

  (i)

any accrued but unpaid Base Salary and accrued but unused vacation which shall
be paid on the pay date immediately following the Termination Date (as defined
below) in accordance with the Company’s customary payroll procedures;

 

  (ii)

any earned but unpaid Annual Bonus with respect to any completed fiscal year
immediately preceding the Termination Date, which shall be paid on the otherwise
applicable payment date; provided that, if the Executive’s employment is
terminated by the Company for Cause, then any such accrued but unpaid Annual
Bonus shall be forfeited;

 

  (iii)

reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and

 

  (iv)

such employee benefits (including equity compensation), if any, to which the
Executive may be entitled under the Company’s employee benefit plans as of the
Termination Date; provided that, in no event shall the Executive be entitled to
any payments in the nature of severance or termination payments except as
specifically provided herein.

Items 5.1(a)(i) through 5.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts”.

 

  (b)

For purposes of this Agreement, “Cause” shall mean:

 

  (i)

the Executive’s failure to perform his duties (other than any such failure
resulting from incapacity due to physical or mental illness);

 

  (ii)

the Executive’s failure to comply with any valid and legal directive of the
Board;

 

  (iii)

the Executive’s engagement in dishonesty, illegal conduct, or gross misconduct,
which is, in each case, injurious to the Company or its affiliates or
Executive’s breach of any fiduciary duty or duty of loyalty to Company or any of
its subsidiaries or affiliates;

 

5



--------------------------------------------------------------------------------

  (iv)

the Executive’s embezzlement, misappropriation, or fraud, whether or not related
to the Executive’s employment with the Company;

 

  (v)

the Executive’s conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude;

 

  (vi)

the Executive’s willful unauthorized disclosure of Confidential Information (as
defined below);

 

  (vii)

the Executive’s material breach of any material obligation under this Agreement
or any other written agreement between the Executive and the Company; or

 

  (viii)

any material failure by the Executive to comply with the Company’s written
policies or rules, as they may be in effect from time to time during the
Employment Term.

Termination of the Executive’s employment shall not be deemed to be for Cause
unless and until the Company delivers to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the Board,
finding that the Executive has engaged in the conduct described in any of
(i)-(viii) above. Except for a failure, breach, or refusal which, by its nature,
cannot reasonably be expected to be cured, the Executive shall have ten
(10) business days from the delivery of written notice by the Company within
which to cure any acts constituting Cause; provided however, that, if the
Company reasonably expects irreparable injury from a delay of ten (10) business
days, the Company may give the Executive notice of such shorter period within
which to cure as is reasonable under the circumstances, which may include the
termination of the Executive’s employment without notice and with immediate
effect. The Company may place the Executive on paid leave for up to sixty
(60) days while it is determining whether there is a basis to terminate the
Executive’s employment for Cause. Any such action by the Company will not
constitute Good Reason.

 

  (c)

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following, in each case during the Employment Term without the
Executive’s written consent:

 

  (i)

a material reduction in the Executive’s Base Salary other than a general
reduction in Base Salary that affects all similarly situated executives in
substantially the same proportions;

 

  (ii)

a material reduction in the Executive’s Annual Bonus with a target of
seventy-five percent (75%) of Base Salary (the “Target Bonus”) opportunity;

 

  (iii)

a relocation of the Executive’s principal place of employment by more than fifty
(50) miles;

 

6



--------------------------------------------------------------------------------

  (iv)

any material breach by the Company of any material provision of this Agreement
or any material provision of any other agreement between the Executive and the
Company;

 

  (v)

the Company’s failure to nominate the Executive for election to the Board and to
use its best efforts to have him elected and re-elected, as applicable; or

 

  (vi)

a material, adverse change in the Executive’s title, authority, duties, or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law).

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within thirty (30) days of the
initial existence of such grounds and the Company has had at least thirty
(30) days from the date on which such notice is provided to cure such
circumstances. If the Executive does not terminate his employment for Good
Reason within ninety (90) days after the first occurrence of the applicable
grounds, then the Executive will be deemed to have waived his right to terminate
for Good Reason with respect to such grounds.

5.2    Without Cause or for Good Reason. The Employment Term and the Executive’s
employment hereunder may be terminated by the Executive for Good Reason or by
the Company without Cause. In the event of such termination, the Executive shall
be entitled to receive the Accrued Amounts and subject to the Executive’s
compliance with Section 6, Section 7, Section 8, and Section 9 of this Agreement
and his execution of a release of claims in favor of the Company, its affiliates
and their respective officers and directors in a form provided by the Company
(the “Release”) and such Release becoming effective within twenty-one (21) days
following the Termination Date (such twenty-one (21) day period, the “Release
Execution Period”), the Executive shall be entitled to receive the following:

 

  (a)

continued Base Salary for one year following the Termination Date payable in
equal installments in accordance with the Company’s normal payroll practices,
but no less frequently than monthly, which shall commence within twenty-eight
(28) days following the Termination Date; provided that, if the Release
Execution Period begins in one taxable year and ends in another taxable year,
payments shall not begin until the beginning of the second taxable year;
provided further that, the first installment payment shall include all amounts
of Base Salary that would otherwise have been paid to the Executive during the
period beginning on the Termination Date and ending on the first payment date if
no delay had been imposed;

 

  (b)

a payment equal to the product of (i) the Annual Bonus, if any, that the
Executive would have earned for the fiscal year in which the Termination Date
(as determined in accordance with Section 5.6) occurs based on

 

7



--------------------------------------------------------------------------------

 

achievement of the applicable performance goals for such year and (ii) a
fraction, the numerator of which is the number of days the Executive was
employed by the Company during the year of termination and the denominator of
which is the number of days in such year (the “Pro-Rata Bonus”). This amount
shall be paid on the date that annual bonuses are paid to similarly situated
executives, but in no event later than two-and-a-half (2 1/2) months following
the end of the fiscal year in which the Termination Date occurs;

 

  (c)

If the Executive timely and properly elects health continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company shall reimburse the Executive for the difference between the monthly
COBRA premium paid by the Executive for himself and his dependents and the
monthly premium amount paid by similarly situated active executives. Such
reimbursement shall be paid to the Executive on the standard payroll payment
date of the month immediately following the month in which the Executive timely
remits the premium payment. The Executive shall be eligible to receive such
reimbursement until the earliest of: (i) the eighteen-month anniversary of the
Termination Date; (ii) the date the Executive is no longer eligible to receive
COBRA continuation coverage; and (iii) the date on which the Executive becomes
eligible to receive substantially similar coverage from another employer or
other source. Notwithstanding the foregoing, if the Company’s making payments
under this Section 5.2(c) would violate the nondiscrimination rules applicable
to non-grandfathered plans under the Affordable Care Act (the “ACA”), or result
in the imposition of penalties under the ACA and the related regulations and
guidance promulgated thereunder), the parties agree to reform this
Section 5.2(c) in a manner as is necessary to comply with the ACA.

 

  (d)

The treatment of any outstanding equity awards shall be determined in accordance
with the terms of the Plan and the applicable award agreements.

5.3    Death or Disability.

 

  (a)

The Executive’s employment hereunder shall terminate automatically upon the
Executive’s death during the Employment Term, and the Company may terminate the
Executive’s employment on account of the Executive’s Disability.

 

  (b)

If the Executive’s employment is terminated during the Employment Term on
account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:

 

  (i)

the Accrued Amounts; and

 

8



--------------------------------------------------------------------------------

  (ii)

a lump sum payment equal to the Pro-Rata Bonus, if any, that the Executive would
have earned for the fiscal year in which the Termination Date occurs based on
the achievement of applicable performance goals for such year, which shall be
payable on the date that annual bonuses are paid to the Company’s similarly
situated executives, but in no event later than two-and-a-half (2 1/2) months
following the end of the fiscal year in which the Termination Date occurs.

 

  (c)

For purposes of this Agreement, “Disability” shall mean the Executive is
entitled to receive long-term disability benefits under the Company’s long-term
disability plan, or if there is no such plan, the Executive’s inability, due to
physical or mental incapacity, to perform the essential functions of his job,
with or without reasonable accommodation, for one hundred eighty (180) days out
of any three hundred sixty-five (365) day period or one hundred twenty
(120) consecutive days. Any question as to the existence of the Executive’s
Disability as to which the Executive and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to the Executive and the Company. If the Executive and the Company cannot agree
as to a qualified independent physician, each shall appoint such a physician and
those two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and the
Executive shall be final and conclusive for all purposes of this Agreement.

5.4    Change in Control Termination.

 

  (a)

Notwithstanding any other provision contained herein, if the Executive’s
employment hereunder is terminated by the Executive for Good Reason or by the
Company on account of its failure to renew the Agreement in accordance with
Section 1 or without Cause (other than on account of the Executive’s death or
Disability), in each case within twenty-four (24) months following a Change in
Control, the Executive shall be entitled to receive the Accrued Amounts and
subject to the Executive’s compliance with Section 6, Section 7, Section 8 and
Section 9 of this Agreement and his execution of a Release which becomes
effective within twenty-eight (28) days following the Termination Date, the
Executive shall be entitled to receive a lump sum cash payment equal to two
(2) times the then current Base Salary following the Termination Date payable
within sixty (60) days and Target Bonus for the year in which the Termination
Date occurs (or if greater, the year immediately preceding the year in which the
Change in Control occurs), which shall be paid when annual bonuses are paid to
similarly situated executives; provided that, if the Release Execution Period
begins in one taxable year and ends in another taxable year, payment shall not
be made until the beginning of the second taxable year.

 

9



--------------------------------------------------------------------------------

  (b)

Executive shall be entitled, at the Company’s expense, to twenty four
(24) months of such medical, dental, hospitalization, life insurance, pension
plan, profit-sharing, disability, employee benefits and such other similar
employment privileges and benefits or perquisites as are afforded generally from
time to time to other senior officers of the Company from and after Executive’s
Termination Date with the Company or a subsidiary of the Company.

 

  (c)

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following after the Effective Date:

 

  (i)

the sale of all, or substantially all of the assets of the Company;

 

  (ii)

a merger, or recapitalization, or similar transaction which results in the
shareholders of the Company immediately prior to such event owning less than
sixty percent (60%) of the fair market value or the voting power of the
surviving entity;

 

  (iii)

the date during any twelve (12) month period that a majority of the Board is
replaced by directors whose appointment is not endorsed by a majority of the
members of the Board before the date of appointment or election;

 

  (iv)

the acquisition, directly or indirectly, of the Beneficial Ownership (within the
meaning of that term as it is used in Section 13(d) of the Securities Exchange
Act of 1934, as amended) of fifty percent (50%) or more of the outstanding
voting securities of the Company by any Person, entity or group. This definition
shall not apply to the purchase of by underwriters in connection with a public
offering of securities of the Company, or the purchase of shares of up to twenty
five percent (25%) of any class of securities of the Company by a tax-qualified
employee stock benefit plan.

Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets under Section 409A.

5.5    Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 24. The Notice of
Termination shall specify:

 

  (a)

The termination provision of this Agreement relied upon;

 

10



--------------------------------------------------------------------------------

  (b)

To the extent applicable, the facts and circumstances claimed to provide a basis
for termination of the Executive’s employment under the provision so indicated;
and

 

  (c)

The applicable Termination Date.

5.6    Termination Date. The Executive’s “Termination Date” shall be:

 

  (a)

If the Executive’s employment hereunder terminates on account of the Executive’s
death, the date of the Executive’s death;

 

  (b)

If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;

 

  (c)

If the Company terminates the Executive’s employment hereunder for Cause, the
date the Notice of Termination is delivered to the Executive;

 

  (d)

If the Company terminates the Executive’s employment hereunder without Cause,
the date specified in the Notice of Termination, which shall be no less than
thirty (30) days following the date on which the Notice of Termination is
delivered; provided that, the Company shall have the option to provide the
Executive with a lump sum payment equal to thirty (30) days’ Base Salary in lieu
of such notice, which shall be paid in a lump sum on the Executive’s Termination
Date and for all purposes of this Agreement, the Executive’s Termination Date
shall be the date on which such Notice of Termination is delivered;

 

  (e)

If the Executive terminates his employment hereunder with or without Good
Reason, the date specified in the Executive’s Notice of Termination, which shall
be no less than ninety (90) days following the date on which the Notice of
Termination is delivered; provided that, the Company may waive all or any part
of the ninety (90) day notice period for no consideration by giving written
notice to the Executive and for all purposes of this Agreement, the Executive’s
Termination Date shall be the date determined by the Company; and

 

  (f)

If the Executive’s employment hereunder terminates because either party provides
notice of non-renewal pursuant to Section 1, the Renewal Date immediately
following the date on which the applicable party delivers notice of non-renewal.

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.

5.7    Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the Board (or a committee thereof) of the Company or any of its affiliates.

 

11



--------------------------------------------------------------------------------

5.8    Section 280G. In the event that the severance and other benefits provided
for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s benefits under this Agreement shall be either

(i)    delivered in full, or

(ii)    delivered as to such lesser extent which would result in no portion of
such benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive on an after–tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code. If a
reduction in severance and other benefits constituting “parachute payments” is
necessary so that benefits are delivered to a lesser extent, payments to
Executive under this Agreement which do not constitute nonqualified deferred
compensation subject to Section 409A shall be reduced first, and other payments
to Executive shall then be reduced in the following order: reduction of cash
payments, cancellation of equity awards granted within the twelve (12) month
period prior to a “change in control” (as determined under Code Section 280G)
that are deemed to have been granted contingent upon the change in control (as
determined under Code Section 280G), cancellation of accelerated vesting of
equity awards, reduction of employee benefits.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code. The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.

6.    Cooperation. The parties agree that certain matters in which the Executive
will be involved during the Employment Term may necessitate the Executive’s
cooperation in the future. Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Company in connection with matters
arising out of the Executive’s service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities. The Company shall reimburse the Executive for reasonable
expenses incurred in connection with such cooperation and, to the extent that
the Executive is required to spend substantial time on such matters, the Company
shall compensate the Executive at an hourly rate based on the Executive’s Base
Salary on the Termination Date.

 

12



--------------------------------------------------------------------------------

7.    Confidential Information. The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.

7.1    Confidential Information Defined.

 

  (a)

Definition. For purposes of this Agreement, “Confidential Information” includes,
but is not limited to, all information not generally known to the public, in
spoken, printed, electronic or any other form or medium, relating directly or
indirectly to: business processes, practices, methods, policies, plans,
publications, documents, research, operations, services, strategies, techniques,
agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, software design, web design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
formulae, notes, communications, algorithms, product plans, designs, styles,
models, ideas, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, customer lists,
client information, client lists, manufacturing information, factory lists,
distributor lists, and buyer lists of the Company or its businesses or any
existing or prospective customer, supplier, investor or other associated third
party, or of any other person or entity that has entrusted information to the
Company in confidence.

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by

 

13



--------------------------------------------------------------------------------

the public at the time of disclosure to the Executive; provided that, such
disclosure is through no direct or indirect fault of the Executive or person(s)
acting on the Executive’s behalf.

 

  (b)

Company Creation and Use of Confidential Information. The Executive understands
and acknowledges that the Company has invested, and continues to invest,
substantial time, money, and specialized knowledge into developing its
resources, creating a customer base, generating customer and potential customer
lists, training its employees, and improving its offerings in the field of
In-Vitro diagnostics and life science components and products. The Executive
understands and acknowledges that as a result of these efforts, the Company has
created, and continues to use and create Confidential Information. This
Confidential Information provides the Company with a competitive advantage over
others in the marketplace.

 

  (c)

Disclosure and Use Restrictions. The Executive agrees and covenants: (i) to
treat all Confidential Information as strictly confidential; (ii) not to
directly or indirectly disclose, publish, communicate, or make available
Confidential Information, or allow it to be disclosed, published, communicated,
or made available, in whole or part, to any entity or person whatsoever
(including other employees of the Company) not having a need to know and
authority to know and use the Confidential Information in connection with the
business of the Company and, in any event, not to anyone outside of the direct
employ of the Company except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior consent of the
Chairman of the Board acting on behalf of the Company in each instance (and
then, such disclosure shall be made only within the limits and to the extent of
such duties or consent); and (iii) not to access or use any Confidential
Information, and not to copy any documents, records, files, media, or other
resources containing any Confidential Information, or remove any such documents,
records, files, media, or other resources from the premises or control of the
Company, except as required in the performance of the Executive’s authorized
employment duties to the Company or with the prior consent of the Chairman of
the Board acting on behalf of the Company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. The Executive
shall promptly provide written notice of any such order to the Chairman of the
Board.

 

14



--------------------------------------------------------------------------------

  (d)

Notice of Immunity Under the Economic Espionage Act of 1996, as amended by the
Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other provision
of this Agreement:

 

  (i)

The Executive will not be held criminally or civilly liable under any federal or
state trade secret law for any disclosure of a trade secret that:

 

  (1)

is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or

 

  (2)

is made in a complaint or other document filed under seal in a lawsuit or other
proceeding.

 

  (ii)

If the Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Executive may disclose the Company’s trade
secrets to the Executive’s attorney and use the trade secret information in the
court proceeding if the Executive:

 

  (1)

files any document containing trade secrets under seal; and

 

  (2)

does not disclose trade secrets, except pursuant to court order.

8.    Restrictive Covenants.

8.1    Acknowledgement. The Executive understands that the nature of the
Executive’s position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company.

The Executive further understands and acknowledges that the Company’s ability to
reserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.

8.2    Non-Competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for the two (2) years, to run
consecutively, beginning on the last day of the Executive’s employment with the
Company, for any reason or no reason and whether employment is terminated at the
option of the Executive or the Company, the Executive agrees and covenants not
to engage in Prohibited Activity within any geographic market into which the
Company has sold products in the preceding twelve (12) month period.

 

15



--------------------------------------------------------------------------------

For purposes of this Section 8, “Prohibited Activity” is activity in which the
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern, or
any other similar capacity to an entity engaged in the same or similar business
as the Company, including those engaged in the business of In-Vitro diagnostics
and life science components and products. Prohibited Activity also includes
activity that may require or inevitably requires disclosure of trade secrets,
proprietary information or Confidential Information.

The Company regards as its primary, but not exclusive (or intended to be
limiting for purposes hereof), competitors the following: Quidel Corporation;
Luminex Corporation; OraSure Technologies, Inc.; Alere, Inc. a subsidiary of
Abbott; Cepheid, Inc, a subsidiary of Danaher and DiaSorin.

Nothing herein shall prohibit the Executive from purchasing or owning less than
five percent (5%) of the publicly traded securities of any corporation, provided
that such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation.

This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to the Chairman of the Board.

8.3    Non-Solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during two
(2) years, to run consecutively, beginning on the last day of the Executive’s
employment with the Company.

8.4    Non-Solicitation of Customers. The Executive understands and acknowledges
that because of the Executive’s experience with and relationship to the Company,
he will have access to and learn about much or all of the Company’s customer
information. “Customer Information” includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses, order history, order preferences,
chain of command, pricing information, and other information identifying facts
and circumstances specific to the customer and relevant to services.

The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm.

The Executive agrees and covenants, during two (2) years, to run consecutively,
beginning on the last day of the Executive’s employment with the Company, not to
directly or indirectly solicit, contact (including but not limited to e-mail,
regular mail, express mail, telephone, fax, and instant message), attempt to
contact, or meet with the Company’s current, former or prospective customers for
purposes of offering or accepting goods or services similar to or competitive
with those offered by the Company.

 

16



--------------------------------------------------------------------------------

9.    Non-Disparagement. The Executive agrees and covenants that he will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments, or statements concerning
the Company or its businesses, or any of its employees, officers, and existing
and prospective customers, suppliers, investors and other associated third
parties.

This Section 9 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to the Chairman of the Board.

10.    Acknowledgement. The Executive acknowledges and agrees that the services
to be rendered by him to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company’s
industry, methods of doing business and marketing strategies by virtue of the
Executive’s employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interest of the Company.

The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company’s rights under Section 7, Section 8,
and Section 9 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; and that he will not be subject to undue hardship
by reason of his full compliance with the terms and conditions of Section 7,
Section 8, and Section 9 of this Agreement or the Company’s enforcement thereof.

11.    Remedies. In the event of a breach or threatened breach by the Executive
of Section 7, Section 8, or Section 9 of this Agreement, the Executive hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages, or other
available forms of relief.

12.    Security.

12.1    Security and Access. The Executive agrees and covenants (a) to comply
with all Company security policies and procedures as in force from time to time
including without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, Company intranet, internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords and any and all other
Company facilities, IT resources and communication technologies (“Facilities and
Information Technology Resources”); (b) not to access or use any Facilities and
Information Technology Resources except as authorized by the Company; and
(iii) not to access or use any

 

17



--------------------------------------------------------------------------------

Facilities and Information Technology Resources in any manner after the
termination of the Executive’s employment by the Company, whether termination is
voluntary or involuntary. The Executive agrees to notify the Company promptly in
the event he learns of any violation of the foregoing by others, or of any other
misappropriation or unauthorized access, use, reproduction, or reverse
engineering of, or tampering with any Facilities and Information Technology
Resources or other Company property or materials by others.

12.2    Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive’s employment or (b) the Company’s request at any time during the
Executive’s employment, the Executive shall (i) provide or return to the Company
any and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives and data and all
Company documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
Confidential Information or Work Product, that are in the possession or control
of the Executive, whether they were provided to the Executive by the Company or
any of its business associates or created by the Executive in connection with
his employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials not returned to the Company that remain in the
Executive’s possession or control, including those stored on any non-Company
devices, networks, storage locations, and media in the Executive’s possession or
control.

13.    Publicity. The Executive hereby irrevocably consents to any and all uses
and displays, by the Company and its agents, representatives and licensees, of
the Executive’s name, voice, likeness, image, appearance, and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes, and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company (“Permitted Uses”) without further consent from
or royalty, payment, or other compensation to the Executive. The Executive
hereby forever waives and releases the Company and its directors, officers,
employees, and agents from any and all claims, actions, damages, losses, costs,
expenses, and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of his employment by the
Company, arising directly or indirectly from the Company’s and its agents’,
representatives’, and licensees’ exercise of their rights in connection with any
Permitted Uses.

14.    Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Ohio without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the state of Ohio, county of Hamilton. The parties hereby irrevocably
submit to the non-exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.

 

18



--------------------------------------------------------------------------------

15.    Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

16.    Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the Chairman of the Board of the Company. No
waiver by either of the parties of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by the other party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the parties in exercising any right, power, or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power, or privilege.

17.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.

18.    Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

19.    Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

19



--------------------------------------------------------------------------------

20.    Tolling. Should the Executive violate any of the terms of the restrictive
covenant obligations articulated herein, the obligation at issue will run from
the first date on which the Executive ceases to be in violation of such
obligation.

21.    Section 409A.

21.1    General Compliance. This Agreement is intended to comply with
Section 409A or an exemption thereunder and shall be construed and administered
in accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a “separation
from service” under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A, and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.

21.2    Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with his termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the six-month anniversary of the Termination Date or, if
earlier, on the Executive’s death (the “Specified Employee Payment Date”). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date and interest on such amounts calculated based on
the applicable federal rate published by the Internal Revenue Service for the
month in which the Executive’s separation from service occurs shall be paid to
the Executive in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.

21.3    Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

 

  (a)

the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;

 

  (b)

any reimbursement of an eligible expense shall be paid to the Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and

 

20



--------------------------------------------------------------------------------

  (c)

any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.

22.    Notification to Subsequent Employer. When the Executive’s employment with
the Company terminates, the Executive agrees to notify any subsequent employer
of the restrictive covenants sections contained in this Agreement. The Executive
will also deliver a copy of such notice to the Company before the Executive
commences employment with any subsequent employer. In addition, the Executive
authorizes the Company to provide a copy of the restrictive covenants sections
of this Agreement to third parties, including but not limited to, the
Executive’s subsequent, anticipated, or possible future employer.

23.    Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

24.    Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

If to the Company:

Meridian Bioscience, Inc.

3471 River Hills Drive

Cincinnati, Ohio 45244

Attention: Chairman of the Board

With a copy to:

Keating Muething & Klekamp PLL

Suite 1400

One East Fourth Street

Cincinnati, Ohio 45202

Attention: James M. Jansing

If to the Executive:

 

 

21



--------------------------------------------------------------------------------

25.    Representations of the Executive. The Executive represents and warrants
to the Company that:

 

  (a)

The Executive’s acceptance of employment with the Company and the performance of
his duties hereunder will not conflict with or result in a violation of, a
breach of, or a default under any contract, agreement, or understanding to which
he is a party or is otherwise bound.

 

  (b)

The Executive’s acceptance of employment with the Company and the performance of
his duties hereunder will not violate any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer.

26.    Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state, and local taxes in order for the Company
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.

27.    Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

28.    Acknowledgement of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

SIGNATURE PAGE FOLLOWS

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

MERIDIAN BIOSCIENCE, INC. By  

/s/ David C. Phillips

Name:   David C. Phillips Title:   Chairman of the Board Date   November 6, 2019

 

EXECUTIVE Signature:  

/s/ John P. Kenny

Print Name:   John P. Kenny Date   November 5, 2019

 

23